
	

114 HRES 567 IH: Expressing opposition to the European Commission interpretive notice regarding labeling Israeli products and goods manufactured in the West Bank and other areas, as such actions undermine efforts to achieve a negotiated Israeli-Palestinian peace process.
U.S. House of Representatives
2015-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 567
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2015
			Mrs. Lowey (for herself, Mr. Roskam, Mr. Engel, and Mr. Royce) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing opposition to the European Commission interpretive notice regarding labeling Israeli
			 products and goods manufactured in the West Bank and other areas, as such
			 actions undermine efforts to achieve a negotiated Israeli-Palestinian
			 peace process.
	
	
 Whereas the United States supports a negotiated solution to the Israeli-Palestinian conflict resulting in two states, a democratic, Jewish State of Israel and a viable, democratic, Palestinian state, living side-by-side in peace, security, and mutual recognition;
 Whereas a true and lasting peace between Israel and the Palestinians can only be established through direct negotiations regarding outstanding issues between Israel and the recognized leadership of the Palestinian people, the Palestinian Authority;
 Whereas a true and lasting peace between Israel and the Palestinians is in the national security interests of the United States and necessary to ensure the safety and security of Israel;
 Whereas the anti-Israel Boycott, Divestment, and Sanctions (BDS) movement has called on the European Commission to go beyond labeling guidelines and implement a ban on the import of products of Israeli companies that operate in the West Bank and other areas;
 Whereas politically motivated acts of boycott, divestment from, and sanctions against Israel represent a concerted effort to extract concessions from Israel outside of direct negotiations between the Israelis and Palestinians, and undermines efforts to achieve a negotiated two-state solution;
 Whereas the United States has long opposed efforts to impose solutions to the Israeli-Palestinian conflict outside of direct negotiations between the two parties;
 Whereas the United States has historically been at the forefront of combating economic pressure against Israel and has enacted legislation to counter both the Arab League Boycott of Israel and the BDS movement;
 Whereas one-sided actions, such as singling out Israeli products, serves to encourage and prompt consumers to boycott Israeli products and goods manufactured in the West Bank and other areas;
 Whereas U.S. law (Public Law 114–26) states that the United States should discourage potential trading partners from adopting policies to limit trade or investment relations with Israel when negotiating the Transatlantic Trade and Investment Partnership with European countries;
 Whereas the United States and the European Union have historically worked in coordination to bring an end to the Israeli-Palestinian conflict; and
 Whereas multiple United States State legislatures have enacted measures to confront politically motivated acts of boycott, divestment from, and sanctions against Israel including Tennessee, Indiana, Illinois, South Carolina, and New York: Now, therefore, be it
	
 That the House of Representatives— (1)expresses opposition to the European Commission interpretive notice regarding labeling Israeli products and goods manufactured in the West Bank and other areas, as such actions undermine efforts to achieve a negotiated Israeli-Palestinian peace process;
 (2)opposes politically motivated acts of boycott, divestment from, and sanctions against Israel or Israeli-controlled territory;
 (3)calls upon the European Commission, the Council of the European Union, and the European Parliament to oppose any boycott, divestment, or sanctions initiatives aimed at singling out Israel, to refrain from actions counterproductive to resolving the Israeli-Palestinian conflict, and to work on bringing the parties back to the negotiating table;
 (4)encourages European Union member states to exert prudence in the implementation of the European Union labeling guidelines;
 (5)urges the Administration to increase the use of its voice, vote, and influence in international organizations and other appropriate international forums to actively oppose political motivated acts of boycott, divestment from, and sanctions against Israel;
 (6)supports efforts by United States State legislatures to enact measures that oppose politically motivated acts of boycott, divestment from, and sanctions against Israel; and
 (7)reaffirms its strong support for a negotiated solution to the Israeli-Palestinian conflict resulting in two states, a democratic, Jewish State of Israel and a viable, democratic, Palestinian state, living side-by-side in peace, security, and mutual recognition.
			
